Exhibit 10.7

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

RECITALS

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
January 31, 2019, by and among Egalet Corporation, a Delaware corporation
(the “Company”), and Iroko Pharmaceuticals Inc., a business company incorporated
in the British Virgin Islands (registration number 1732699) (the “Stockholder”).

 

WHEREAS, the Company, Egalet US Inc. and the Stockholder are parties to that
certain Asset Purchase Agreement, dated as of October 30, 2018, as amended by
Amendment No. 1, dated January 30, 2019, and by Amendment No. 2, dated as of
January 31, 2019 (the “Purchase Agreement”); and

 

WHEREAS, in order to induce the Company and the Stockholder to enter into the
Purchase Agreement and to induce the Stockholder to sell substantially all of
its assets to the Company pursuant to the Purchase Agreement, the Stockholder
and the Company hereby agree that this Agreement shall govern the rights of the
Stockholder to cause the Company to register shares of Common Stock issued to
the Stockholder, and shall govern certain other matters, in each case, subject
to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement:

 

1.1                                     “Affiliate” means, with respect to any
specified Person, any other Person who, directly or indirectly, controls, is
controlled by, or is under common control with such Person, including without
limitation any general partner, managing member, officer, director or trustee of
such Person, or any venture capital fund or registered investment company now or
hereafter existing that is controlled by one or more general partners, managing
members or investment adviser of, or shares the same management company or
investment adviser with, such Person, and “control” for these purposes means the
direct or indirect power to direct or cause the direction of the management and
policies of another Person, whether by operation of law or regulation, through
ownership of securities, as trustee or executor or in any other manner.

 

1.2                                     “Board of Directors” means the board of
directors of the Company.

 

1.3                                     “Common Stock” means shares of the
Company’s common stock, par value $0.001 per share.

 

1.4                                     “Damages” means any loss, damage, claim
or liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability (or any action in respect thereof) arises
out of or is based upon: (i) any untrue statement or

 

--------------------------------------------------------------------------------



 

alleged untrue statement of a material fact contained in any registration
statement of the Company, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) an
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the indemnifying party (or any of
its agents or Affiliates) of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act, or any state securities law.

 

1.5                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 

1.6                                     “Excluded Registration” means (i) a
registration relating to the sale, issue or grant of securities to employees of
the Company or a subsidiary pursuant to a stock option, stock purchase, equity
incentive or similar plan; (ii) a registration relating to a transaction under
Rule 145 promulgated by the SEC under the Securities Act; (iii) a registration
on any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

1.7                                     “Form S-1” means such form under the
Securities Act as in effect on the date hereof or any successor registration
form under the Securities Act subsequently adopted by the SEC.

 

1.8                                     “Form S-3” means such form under the
Securities Act as in effect on the date hereof or any successor registration
form under the Securities Act subsequently adopted by the SEC that permits
forward incorporation of substantial information by reference to other documents
filed by the Company with the SEC.

 

1.9                                     “Holder” means the Stockholder, any
Permitted Designee (as defined in the Purchase Agreement) and any Permitted
Transferee (as defined in the Purchase Agreement), in each case, that holds
Registrable Securities.

 

1.10                              “Immediate Family Member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including, adoptive relationships, of a natural person referred
to herein.

 

1.11                              “Initiating Holders” means, collectively,
Holders who properly initiate a registration request in accordance with the
terms of this Agreement.

 

1.12                              “New Senior Secured Notes” means the 13%
Senior Secured Notes of the Company issued pursuant to the New Senior Secured
Notes Indenture (as defined in the Purchase Agreement).

 

1.13                              “Person” means any individual, corporation,
partnership, trust, limited liability company, association or other entity.

 

2

--------------------------------------------------------------------------------



 

1.14                              “Registrable Securities” means (i) the Equity
Consideration issued to the Stockholder or any Permitted Designee pursuant to
the Purchase Agreement; (ii) any Common Stock acquired by the Stockholder, any
Permitted Designee (as defined in the Purchase Agreement) or any Permitted
Transferee (as defined in the Purchase Agreement) after the date hereof; and
(iii) any Common Stock issued as (or issuable upon the conversion or exercise of
any warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clauses (i) and (ii) above; excluding in all cases,
however, (x) any Registrable Securities sold by a Person in a transaction in
which the applicable rights under this Agreement are not assigned pursuant to
Subsection 4.1, and (y) any Registrable Securities sold pursuant to a
registration statement covering such securities which has been declared
effective by the Securities and Exchange Commission, and excluding for purposes
of Section 2 any shares for which all registration rights have terminated
pursuant to this Agreement.

 

1.15                              “Registrable Securities then outstanding”
means the sum of (i) the number of shares of outstanding Common Stock that are
Registrable Securities and (ii) the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

 

1.16                              “SEC” means the Securities and Exchange
Commission.

 

1.17                              “SEC Rule 144” means Rule 144 promulgated by
the SEC under the Securities Act.

 

1.18                              “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.

 

1.19                              “Selling Expenses” means all underwriting
discounts, selling commissions, and stock transfer taxes applicable to the sale
of Registrable Securities, and fees and disbursements of counsel for any Holder,
except for the fees and disbursements of the Selling Holder Counsel borne and
paid by the Company as provided in Subsection 2.6.

 

2.                                      Registration Rights.  The Company
covenants and agrees as follows:

 

2.1                                     Demand Registration.

 

(a)                                 Form S-1 Demand.  If at any time after the
date which is one hundred eighty (180) days following the date that any equity
securities of the Company or any of its Affiliates are accepted for listing on
any national securities exchange (which, for the avoidance of doubt, does not
include OTC) (the “Uplift Event”), the Company receives a written request from
Holders of a majority of the Registrable Securities then outstanding that the
Company file a Form S-1 registration statement with respect to at least twenty
percent (20%) of the Registrable Securities then outstanding (or a lesser
percent if the anticipated aggregate offering price, net of Selling Expenses,
would exceed $10 million), then the Company shall (x) within ten (10) days after
the date such request is received, give notice thereof (the “Demand Notice”) to
all Holders other than the Initiating Holders; and (y) as soon as practicable,
and in

 

3

--------------------------------------------------------------------------------



 

any event within sixty (60) days after the date such request is given by the
Initiating Holders, file a Form S-1 registration statement under the Securities
Act covering all Registrable Securities that the Initiating Holders requested to
be registered and any additional Registrable Securities requested to be included
in such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Subsections 2.1(c) and
2.3. The rights to demand registration provided to the Holders pursuant to this
Section 2.1(a) may not be exercised more than four (4) times during the term of
this Agreement.

 

(b)                                 Form S-3 Demand.  If at any time when it is
eligible to use a Form S-3 registration statement, the Company receives a
written request from Holders of at least twenty percent (20%) of the Registrable
Securities then outstanding that the Company file a Form S-3 registration
statement with respect to outstanding Registrable Securities of such Holders
having an anticipated aggregate offering price, net of Selling Expenses, of at
least $5 million, then the Company shall (i) within ten (10) days after the date
such request is given, give a Demand Notice to all Holders other than the
Initiating Holders; and (ii) as soon as practicable, and in any event within
forty-five (45) days after the date such request is given by the Initiating
Holders, file a Form S-3 registration statement under the Securities Act
covering all Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Subsections 2.1(c) and
2.3. The rights to demand registration provided to the Holders pursuant to this
Section 2.1(b) may not be exercised more than four (4) times during the term of
this Agreement.

 

(c)                                  Notwithstanding the foregoing obligations,
if the Company furnishes to Holders requesting a registration pursuant to this
Subsection 2.1 a certificate signed by a duly authorized officer of the Company
stating that in the good faith judgment of the Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either be filed or become effective, then the Company shall have
the right to defer taking action with respect to such filing, and any time
periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than sixty (60) days (“Deferral
Period”) after the request of the Initiating Holders is given; provided,
however, that the Company may not invoke this right more than twice in any
eighteen (18) month period, or more than once in any eighteen (18) month period
in which it has invoked a Blackout Period right under Section 2.7; and provided
further that the Company shall not register any securities for the account of
any other stockholder during such sixty (60) day period other than an Excluded
Registration.

 

(d)                                 The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to Subsection
2.1(a) (i) during the period that is sixty (60) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration, provided that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; (ii) after the Company has effected four (4) registrations pursuant
to Subsection 2.1(a); or (iii) if the Initiating Holders propose to dispose of
shares of Registrable Securities that may at such time be registered on Form S-3
pursuant to a request made pursuant to Subsection 2.1(b).  The Company shall not
be obligated to effect, or to

 

4

--------------------------------------------------------------------------------



 

take any action to effect, any registration pursuant to Subsection
2.1(b) (i) during the period that is thirty (30) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is ninety
(90) days after the effective date of, a Company-initiated registration,
provided that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective; or
(ii) if the Company has effected two registrations pursuant to Subsection
2.1(b) within the twelve (12) month period immediately preceding the date of
such request.  A registration shall not be counted as “effected” for purposes of
this Subsection 2.1(d) until such time as the applicable registration statement
has been declared effective by the SEC, unless the Initiating Holders withdraw
their request for such registration, elect not to pay the registration expenses
therefor, and forfeit their right to one demand registration statement pursuant
to Subsection 2.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Subsection 2.1(d); provided, that if
such withdrawal is during a period the Company has deferred taking action
pursuant to Subsection 2.1(c), then the Initiating Holders may withdraw their
request for registration and such registration will not be counted as “effected”
for purposes of this Subsection 2.1(d).

 

2.2                                     Company Registration.  If the Company
proposes to register (including, for this purpose, a registration effected by
the Company for stockholders other than the Holders) any of its securities under
the Securities Act in connection with the public offering of such securities
solely for cash (other than in an Excluded Registration), the Company shall, at
such time, promptly give each Holder notice of such registration.  Upon the
request of each Holder given within twenty (20) days after such notice is given
by the Company, the Company shall, subject to the provisions of Subsection
2.3(b), cause to be registered all of the Registrable Securities that each such
Holder has requested to be included in such registration.  The Company shall
have the right to terminate or withdraw any registration initiated by it under
this Subsection 2.2 before the effective date of such registration, whether or
not any Holder has elected to include Registrable Securities in such
registration.  The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by the Company in accordance with Subsection 2.6.

 

2.3                                     Underwriting Requirements.

 

(a)                                 If, pursuant to Subsection 2.1, the
Initiating Holders intend to distribute the Registrable Securities covered by
their request by means of an underwriting, they shall so advise the Company as a
part of their request made pursuant to Subsection 2.1, and the Company shall
include such information in the Demand Notice.  The underwriter(s) will be
selected by a majority in interest (based on the aggregate number of Registrable
Securities held by such Holders) of the Initiating Holders and shall be
reasonably acceptable to the Company.  In such event, the right of any Holder to
include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company as provided in
Subsection 2.4(e)) enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Subsection 2.3, if the managing underwriter(s) advise(s) the
Initiating Holders in writing that marketing factors require a limitation on the

 

5

--------------------------------------------------------------------------------



 

number of shares to be underwritten, then the Initiating Holders shall so advise
all Holders of Registrable Securities that otherwise would be underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the underwriting shall be allocated among such Holders of Registrable
Securities, including the Initiating Holders, in proportion (as nearly as
practicable) to the number of Registrable Securities owned by each Holder or in
such other proportion as shall mutually be agreed to by all such selling
Holders; provided, however, that the number of Registrable Securities held by
the Holders to be included in such underwriting shall not be reduced unless all
other securities are first entirely excluded from the underwriting.  To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest one hundred (100) shares.

 

(b)                                 In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to Subsection
2.2, the Company shall not be required to include any of the Holders’
Registrable Securities in such underwriting unless the Holders accept the terms
of the underwriting as agreed upon between the Company and its underwriters, and
then only in such quantity as the underwriters in their sole discretion
determine will not adversely affect the proposed offering price, the timing, the
distribution method, or the probability of success of such offering.  If the
total number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company for its own account) that the underwriters in
their reasonable discretion determine is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Registrable Securities, which the
underwriters and the Company in their sole discretion determine will not
adversely affect the proposed offering price, the timing, the distribution
method, or the probability of success of such offering.  If the underwriters
determine that less than all of the Registrable Securities requested to be
registered can be included in such offering, then the Registrable Securities
that are included in such offering shall be allocated among the selling Holders
in proportion (as nearly as practicable to) the number of Registrable Securities
owned by each selling Holder or in such other proportions as shall mutually be
agreed to by all such selling Holders.  To facilitate the allocation of shares
in accordance with the above provisions, the Company or the underwriters may
round the number of shares allocated to any Holder to the nearest one hundred
(100) shares.  Notwithstanding the foregoing, in no event shall the number of
Registrable Securities included in the offering be reduced unless all other
securities (other than securities to be offered by the Company) are first
entirely excluded from the offering.

 

(c)                                  For purposes of Subsection 2.1, a
registration shall not be counted as “effected” if, as a result of an exercise
of the underwriter’s cutback provisions in Subsection 2.3(a), fewer than fifty
percent (50%) of the total number of Registrable Securities that Holders have
requested to be included in such registration statement are actually included.

 

2.4                                     Obligations of the Company.  Whenever
required under this Section 2 to effect the registration of any Registrable
Securities, the Company shall, as promptly as reasonably possible:

 

6

--------------------------------------------------------------------------------



 

(a)                                 prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective and,
upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for a period
of up to one hundred twenty (120) days or, if earlier, until the distribution
contemplated in the registration statement has been completed; provided,
however, that (i) such one hundred twenty (120) day period shall be extended for
a period of time equal to the period the Holder refrains, at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred twenty (120) day period shall be extended for up to
ninety (90) days, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such registration statement, and the prospectus
used in connection with such registration statement, as may be necessary to
comply with the Securities Act in order to enable the disposition of all
securities covered by such registration statement;

 

(c)                                  furnish to the selling Holders such numbers
of copies of a prospectus, including a preliminary prospectus, as required by
the Securities Act, and such other documents as the Holders may reasonably
request in order to facilitate their disposition of their Registrable
Securities;

 

(d)                                 use its commercially reasonable efforts to
register and qualify the securities covered by such registration statement under
such other securities or blue-sky laws of such jurisdictions as shall be
reasonably requested by the selling Holders; provided that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(e)                                  in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;

 

(f)                                   use its commercially reasonable efforts to
cause all such Registrable Securities covered by such registration statement to
be listed on a national securities exchange or trading system and each
securities exchange and trading system (if any) on which similar securities
issued by the Company are then listed;

 

(g)                                  provide a transfer agent and registrar for
all Registrable Securities registered pursuant to this Agreement and provide a
CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration statement;

 

(h)                                 promptly make available for inspection by
the selling Holders, any managing underwriter(s) participating in any
disposition pursuant to such registration statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by the

 

7

--------------------------------------------------------------------------------



 

selling Holders, all financial and other records, pertinent corporate documents,
and properties of the Company, and cause the Company’s officers, directors,
employees, and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant, or agent, in
each case, as necessary or advisable to verify the accuracy of the information
in such registration statement and to conduct appropriate due diligence in
connection therewith;

 

(i)                                     notify each selling Holder, promptly
after the Company receives notice thereof, of the time when such registration
statement has been declared effective or a supplement to any prospectus forming
a part of such registration statement has been filed;

 

(j)                                    after such registration statement becomes
effective, notify each selling Holder of any request by the SEC that the Company
amend or supplement such registration statement or prospectus;

 

(k)                                 to the extent reasonably practicable, make
available executive officers of the Company for participation in a reasonable
number of “road show” and other investor presentations requested by the selling
Holders, their counsel and any underwriters;

 

(l)                                     use commercially reasonable efforts to
otherwise facilitate the public offering of the Registrable Securities (provided
that, for the avoidance of doubt, such commercially reasonable efforts shall not
require the Company to pay any expenses of such offering other than in
accordance with Section 2.6); and

 

(m)                             during the period when the prospectus is
required to be delivered under the Securities Act, file all documents required
to be filed with the Commission pursuant to Sections 13(a), 13(c), 14, or
15(d) of the Exchange Act.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under
Rule 10b5-1 of the Exchange Act, to the extent permitted by applicable law.

 

2.5                                     Holder Obligations. It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Section 2 with respect to the Registrable Securities of any
selling Holder that such Holder shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as is reasonably required or requested to
effect the registration of such Holder’s Registrable Securities, including but
not limited to the information required by Item 507 of Regulation S-K
promulgated under the Securities act or any successor rule thereto. Each Holder
covenants and agrees that, in the event the Company informs the Holders in
writing that it does not satisfy the conditions specified in Rule 172
promulgated under the Securities Act and, as a result thereof, such Holder is
required to deliver a prospectus in connection with any disposition of
Registrable Securities, such Holder will comply with the prospectus delivery
requirements of the Securities Act as applicable to it (unless an exemption
therefrom is available) in connection with sales of Registrable Securities
pursuant to the Registration Statement, and

 

8

--------------------------------------------------------------------------------



 

shall sell the Registrable Securities only in accordance with a method of
distribution described in the Registration Statement. The Holders shall not
effect sales of any securities covered by a registration statement filed
pursuant to this Agreement (i) prior to the withdrawal of any stop order
suspending the effectiveness of such registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
registration or qualification of any Registrable Securities included in such
registration statement for sale in any jurisdiction where such shares had
previously been registered or qualified or (ii) after receipt of facsimile or
other written notice from the Company instructing the Holder to suspend sales to
permit the Company to correct or update such registration statement or
prospectus until the Holder receives copies of a supplemented or amended
prospectus that corrects any such misstatement(s) or omission(s) and receives
notice that any required post-effective amendment has become effective. Each
Holder agrees that it will promptly discontinue offers and sales of Registrable
Securities under the Registration Statement until such Holder receives copies of
a supplemented or amended prospectus that corrects any such misstatement(s) or
omission(s) and receives notice that any post-effective amendment has become
effective. The Company shall use reasonable best efforts to provide to each
Holder supplemented or amended prospectuses referenced in the foregoing two
sentences as promptly as practicable.

 

2.6                                     Expenses of Registration. All expenses
(other than Selling Expenses) incurred in connection with registrations,
filings, or qualifications pursuant to Section 2, including all registration,
filing, and qualification fees; printers’ and accounting fees; fees and
disbursements of counsel for the Company; and the reasonable fees and
disbursements, not to exceed (i) $100,000 in the aggregate for all registration
pursuant to this Agreement or (ii) $25,000 with respect to any single
registration pursuant to this Agreement, in each case, of one counsel for the
selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Subsection 2.1 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one registration pursuant to Subsections 2.1(a) or 2.1(b), as the
case may be; provided further that if, at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness after
learning of such information then the Holders shall not be required to pay any
of such expenses and shall not forfeit their right to one registration pursuant
to Subsections 2.1(a) or 2.1(b).  All Selling Expenses relating to Registrable
Securities registered pursuant to this Section 2 shall be borne and paid by the
Holders pro rata on the basis of the number of Registrable Securities registered
on their behalf.

 

2.7                                     Delay of Registration; Suspension of
Registration Statement.  No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2. Notwithstanding anything
herein to the contrary, the Company shall have the right to suspend the use of
any registration statement filed pursuant to this Agreement for a period of not
greater than thirty (30) consecutive

 

9

--------------------------------------------------------------------------------



 

days and for not more than sixty (60) days in any eighteen (18) month period
(“Blackout Period”), if, in the good faith opinion of the Board of Directors,
after consultation with counsel, material, nonpublic information exists,
including, without limitation, the proposed acquisition or divestiture of assets
by the Company, a strategic alliance or a financing transaction involving the
Company or the existence of pending material corporate developments, the public
disclosure of which would be necessary to cause the Registration Statement to be
materially true and to contain no material misstatements or omissions, and in
each such case, where, in the good faith opinion of the Board of Directors, such
disclosure would be reasonably likely to have a material adverse effect on the
Company or on the proposed transaction; provided, however, that the Company may
not invoke this right in any eighteen (18) month period in which it has invoked
two Deferral Period rights under Section 2.1(c). The Company must give the
Holders notice promptly upon knowledge that a Blackout Period (without
indicating the nature of such Blackout Period) may occur and prompt written
notice if a Blackout Period will occur. Upon the conclusion of a Blackout
Period, the Company shall provide the Holders written notice that such
registration statement is again available for use.

 

2.8                                     Indemnification.  If any Registrable
Securities are included in a registration statement under this Section 2:

 

(a)                                 To the extent permitted by law, the Company
will indemnify and hold harmless each selling Holder, and the partners, members,
officers, directors, and stockholders of each such Holder; legal counsel and
accountants for each such Holder; any underwriter (as defined in the Securities
Act) for each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages (including any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred); provided,
however, that this Subsection 2.8(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed, nor shall the Company be liable for any
Damages to the extent that they arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any such Holder, underwriter, controlling Person,
or other aforementioned Person for use in connection with such registration.

 

(b)                                 To the extent permitted by law, each selling
Holder, severally and not jointly, will indemnify and hold harmless the Company,
and each of its directors, each of its directors and officers who has signed the
registration statement, each Person (if any), who controls the Company within
the meaning of the Securities Act or the Exchange Act, legal counsel and
accountants for the Company, any underwriter (as defined in the Securities Act),
any other Holder selling securities in such registration statement, and any
controlling Person of any such underwriter or other Holder, against any Damages,
in each case only to the extent that such Damages arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of such selling Holder for use in
connection with such registration (including any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred); provided, however, that the indemnity agreement contained in this
Subsection 2.8(b) shall not apply to amounts paid in settlement of

 

10

--------------------------------------------------------------------------------



 

any such claim or proceeding if such settlement is effected without the consent
of the Holder, which consent shall not be unreasonably withheld, conditioned or
delayed; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8(b) and 2.8(c) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 2.8 of written notice of the commencement of any
action, threat or proceeding (including any governmental action) for which a
party may be entitled to indemnification hereunder, such indemnified party will,
if a claim in respect thereof is made or intended to be made against any
indemnifying party under this Section 2.8, give the indemnifying party written
notice of the commencement thereof. The indemnifying party shall have the right
to participate in such action and, to the extent the indemnifying party so
desires, participate jointly with any other indemnifying party to which notice
has been given, and to assume the defense thereof with counsel mutually
satisfactory to the parties. Each indemnified party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the reasonable and documented fees and out-of-pocket expenses of
such counsel shall be paid by the indemnified party unless (i) the indemnifying
party agrees to pay the same, (ii) the indemnifying party fails to assume the
defense of such action with counsel reasonably satisfactory to the indemnified
party within a reasonable period of time or (iii) the named parties to any such
action (including any impleaded parties) include both the indemnifying party and
the indemnified party and the indemnified party has been advised by counsel that
either (x) representation of such indemnified party and the indemnifying party
by the same counsel would be inappropriate under applicable standards of
professional conduct, as determined in the reasonable judgment of any party or
(y) there may be one or more legal defenses available to the indemnified party
which are different from or in addition to those available to the indemnifying
party, it being understood, however that the indemnifying party shall not be
liable for fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for each group of similar indemnified parties
(e.g., the Holders, as contrasted with executive officers and directors of the
Company). In any of such cases, the indemnifying party shall not have the right
to assume the defense of such action on behalf of such indemnified party and all
such fees and expenses shall be reimbursed as incurred. The failure to give
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 2.8, except to the extent that such
failure materially prejudices the indemnifying party’s ability to defend such
action. No indemnifying party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably withheld.
No indemnifying party shall, without the consent of each indemnified party,
effect any settlement of any pending or threatened proceeding in respect of
which such indemnified party is a party and indemnity has been sought hereunder
by such indemnified party, that (i) does not include a complete release of such
indemnified party from all liability with respect thereto, (ii) imposes any
liability or obligation on such indemnified party, (iii) would impose a consent
order, injunction or decree that would restrict the future activity or conduct
of such indemnified party or (iv) would result in a finding or admission of a
violation of law by such indemnified party that would have an adverse effect on
such indemnified party.  For the avoidance of doubt, such indemnifying party may
agree to any settlement that satisfies clauses (i) through (iv) of the preceding
sentence without such indemnified party’s consent.

 

11

--------------------------------------------------------------------------------



 

(d)                                 To provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any party otherwise entitled to indemnification hereunder makes a
claim for indemnification pursuant to this Section 2.8 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Section 2.8 provides for indemnification in
such case, (ii) contribution under the Securities Act may be required on the
part of any party hereto for which indemnification is provided under this
Section 2.8, or (iii) the indemnification provided for in this Section 2.8 from
the indemnifying party is otherwise unavailable to an indemnified party
hereunder, or insufficient to hold harmless an indemnified party in respect of
any Damages (including any legal or other expenses reasonably incurred thereby
in connection with investigating or defending any claim or proceeding from which
Damages may result) referred to herein, then, and in each such case, such
parties will severally and not jointly contribute to the aggregate losses,
claims, Damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, Damages, liability, or expense, as well as to reflect any
other relevant equitable considerations. The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether any action in question, including the untrue or allegedly
untrue statement of a material fact, or the omission or alleged omission of a
material fact, has been made by, or relates to information supplied by, the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission; provided, however, that, in any such case, (x) no Holder
will be required to contribute any amount in excess of the public offering price
of all such Registrable Securities offered and sold by such Holder pursuant to
such registration statement (net of Selling Expenses), and (y) no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided, further, that in no
event shall a Holder’s liability pursuant to this Section 2.8(b), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.8(b),
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses paid by such Holder).

 

(e)                                  The obligations of the Company and Holders
under this Subsection 2.8 shall survive the completion of any offering of
Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 

2.9                                     Reports Under Exchange Act.  The Company
shall:

 

(a)                                 make and keep available adequate current
public information, as those terms are understood and defined in SEC Rule 144;

 

(b)                                 use commercially reasonable efforts to file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act (at any time after the
Company has become subject to such reporting requirements); and

 

12

--------------------------------------------------------------------------------



 

(c)                                  furnish to any Holder, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144 (at any time after ninety (90) days after
the effective date of the registration statement filed by the Company for the
IPO), the Securities Act, and the Exchange Act (at any time after the Company
has become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

 

2.10                              Limitations on Subsequent Registration
Rights.  From and after the date of this Agreement, the Company shall not,
without the prior written consent of the Holders of seventy-five percent (75%)
of the Registrable Securities then outstanding, enter into any agreement with
any holder or prospective holder of any securities of the Company that would
provide to such holder or prospective holder the right to include securities in
any registration on other than either a pro rata basis with respect to the
Registrable Securities or on a subordinate basis after all Holders have had the
opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include.

 

2.11                              “Market Stand-off” Agreement.  Each Holder
hereby agrees that it will not, without the prior written consent of the
Managing Underwriter (as defined below), during the period commencing on the
date of the final prospectus relating to any registration by the Company for its
own behalf of shares of its Common Stock or any other equity securities under
the Securities Act on a registration statement on Form S-1 or Form S-3, and
ending on the date specified by the Company and the managing underwriter (the
“Managing Underwriter”) of any such offering (such period not to exceed ninety
(90) days), (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock held
immediately before the effective date of the registration statement for such
offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or other securities, in
cash, or otherwise. The foregoing provisions of this Subsection 2.11 shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting
agreement, and shall be applicable to the Holders only if all officers and
directors are subject to the same restrictions and the Company uses commercially
reasonable efforts to obtain a similar agreement from all stockholders
individually owning more than five percent (5%) of the Company’s outstanding
Common Stock (after giving effect to the conversion of any securities
convertible into Common Stock). The Managing Underwriter and any other
underwriters in connection with such registration are intended third party
beneficiaries of this Subsection 2.11 and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto. 
Each Holder further agrees to execute such agreements as may be reasonably
requested by the underwriters in connection with such registration that are
consistent with this Subsection 2.11 or that are necessary to give further

 

13

--------------------------------------------------------------------------------



 

effect thereto.  Any discretionary waiver or termination of the restrictions of
any or all of such agreements by the Company or the underwriters shall apply pro
rata to all Company stockholders that are subject to such agreements, based on
the number of shares subject to such agreements.

 

3.                                      [RESERVED]

 

4.                                      Miscellaneous.

 

4.1                                     Successors and Assigns.  The rights
under this Agreement may be assigned (but only with all related obligations) by
a Holder to a transferee of Registrable Securities that (i) is an Affiliate of a
Holder; (ii) is a Holder’s Immediate Family Member or trust for the benefit of
an individual Holder or one or more of such Holder’s Immediate Family Members;
or (iii) after such transfer, holds at least ten percent (10%) of Registrable
Securities then outstanding (subject to appropriate adjustment for stock splits,
stock dividends, combinations, and other recapitalizations); provided, however,
that (x) the Company is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement,
including the provisions of Subsection 2.11.  For the purposes of determining
the number of shares of Registrable Securities held by a transferee, the
holdings of a transferee (1) that is an Affiliate or stockholder of a Holder;
(2) who is a Holder’s Immediate Family Member; or (3) that is a trust for the
benefit of an individual Holder or such Holder’s Immediate Family Member shall
be aggregated together and with those of the transferring Holder; provided
further that all transferees who would not qualify individually for assignment
of rights shall, as a condition to the applicable transfer, establish a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement.  The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

 

4.2                                     Registration Rights Joinder.  All
Permitted Designees and all Permitted Transferees (as such terms are defined in
the Purchase Agreement, respectively), shall be required to duly execute and
deliver to the Company and shall be bound by a joinder to this Agreement in the
form attached hereto as Exhibit A (a “Registration Rights Joinder”).

 

4.3                                     Governing Law.  This Agreement shall be
governed by the internal law of the State of Delaware, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Delaware.

 

4.4                                     Counterparts.  This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

14

--------------------------------------------------------------------------------



 

4.5                                     Titles and Subtitles.  The titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

4.6                                     Notices.

 

(a)                                 All notices and other communications given
or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or (i) personal delivery to
the party to be notified; (ii) when sent, if sent by electronic mail or
facsimile during the recipient’s normal business hours, and if not sent during
normal business hours, then on the recipient’s next business day; (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, freight prepaid,
specifying next-day delivery, with written verification of receipt.  All
communications shall be sent to the Holders at their addresses as set forth on
their respective signature pages hereto and all communications shall be sent to
the Company at its the principal office of the Company and to the attention of
the Chief Executive Officer, in the case of the Company, or to such email
address, facsimile number, or address as subsequently modified by written notice
given in accordance with this Subsection 4.6.  If notice is given to the
Company, a copy shall also be sent to:

 

Dechert LLP, Three Bryant Park

New York, New York 10036

Attn:  David Rosenthal

E-mail: david.rosenthal@dechert.com

 

and if notice is given to the Stockholder, a copy shall also be given to:

 

Baker & McKenzie LLP

815 Connecticut Avenue, N.W.

Washington, DC 20006-4078

Attn: Marc R. Paul

E-mail: marc.paul@bakermckenzie.com

 

4.7                                     Amendments and Waivers.  Any term of
this Agreement may be amended, modified or terminated and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance, and either retroactively or prospectively) only with the written
consent of the Company and the holders of at least a majority of the Registrable
Securities then outstanding; and provided further that any provision hereof may
be waived by any waiving party on such party’s own behalf, without the consent
of any other party.  Notwithstanding the foregoing, (a) this Agreement may not
be amended, modified or terminated and the observance of any term hereof may not
be waived with respect to any Holder without the written consent of such Holder,
unless such amendment, modification, termination, or waiver applies to all
Holders in the same fashion.  The Company shall give prompt notice of any

 

15

--------------------------------------------------------------------------------



 

amendment, modification or termination hereof or waiver hereunder to any party
hereto that did not consent in writing to such amendment, modification,
termination, or waiver.  Any amendment, modification, termination, or waiver
effected in accordance with this Subsection 4.7 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto.  No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

4.8                                     Severability.  In case any one or more
of the provisions contained in this Agreement is for any reason held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement, and
such invalid, illegal, or unenforceable provision shall be reformed and
construed so that it will be valid, legal, and enforceable to the maximum extent
permitted by law.

 

4.9                                     Aggregation of Stock.  All shares of
Registrable Securities held or acquired by Affiliates shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement and such Affiliated persons may apportion such rights as among
themselves in any manner they deem appropriate.

 

4.10                              Entire Agreement.  This Agreement (including
any Schedules and Exhibits hereto) constitutes the full and entire understanding
and agreement among the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties is expressly canceled.

 

4.11                              Dispute Resolution.  The parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the Delaware Court
of Chancery (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) or any appellate court thereof (the “Delaware Courts”) for
the purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the Delaware Courts, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL

 

16

--------------------------------------------------------------------------------



 

NOT BE SUBJECT TO ANY EXCEPTIONS.  EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

The prevailing party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.  Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the Delaware Courts or any court
of the State of Delaware having subject matter jurisdiction.

 

4.12                              Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power, or remedy of such nonbreaching or nondefaulting party,
nor shall it be construed to be a waiver of or acquiescence to any such breach
or default, or to any similar breach or default thereafter occurring, nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  All remedies, whether
under this Agreement or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

4.13                              Termination of Registration Rights.  The right
of any Holder to request registration or inclusion of Registrable Securities in
any registration pursuant to Subsection 2.1 shall terminate upon the seventh
anniversary of the Uplift Event.

 

4.14                              MNPI.

 

(a)                                 Each Holder acknowledges that the provisions
of this Agreement that require communications by the Company or other Holders to
such Holder may result in such Holder and its Representatives (as defined below)
acquiring material non-public information (“MNPI”) (which may include, solely by
way of illustration, the fact that an offering of the Company’s securities is
pending or the number of Company securities or the identity of the selling
Holders) (any such MNPI resulting from communications required under this
Agreement, the “Covered MNPI”).

 

(b)                                 Each Holder agrees that it will maintain the
confidentiality of the Covered MNPI and, to the extent such Holder is not a
natural Person, such confidential treatment shall be in accordance with
procedures adopted by it in good faith to protect confidential information of
third parties delivered to such Holder (“Policies”).

 

(c)                                  Each Holder, by its execution of a
counterpart to this agreement or of a Joinder, hereby acknowledges that it is
aware that the U.S. securities laws prohibit any Person who has MNPI about a
company from purchasing or selling, directly or indirectly, securities of such
company (including entering into hedge transactions involving such securities),
or from communicating such information to any other Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities.

 

17

--------------------------------------------------------------------------------



 

(d)                                 Each Holder shall have the right, at any
time and from time to time (including after receiving information regarding any
potential public offering), to elect not to receive any notice that the Company
or any other Holders otherwise are required to deliver pursuant to this
Agreement by delivering to the Company a written statement signed by such Holder
that it does not want to receive any notices or any other Covered MNPI hereunder
(an “Opt-Out Request”); in which case and notwithstanding anything to the
contrary in this Agreement, the Company and other Holders shall not be required
to, and shall not, deliver any notice or other information required to be
provided to Holders hereunder to the extent that the Company or such other
Holders reasonably expect would result in a Holder acquiring Covered MNPI. An
Opt-Out Request may state a date on which it expires or, if no such date is
specified, shall remain in effect indefinitely; provided, that a Holder who
previously has given the Company an Opt-Out Request may revoke such request at
any time by providing written notice of such revocation to the Company, and
there shall be no limit on the ability of a Holder to issue and revoke
subsequent Opt-Out Requests.

 

[Remainder of Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

EGALET CORPORATION:

 

 

 

By:

/s/ Robert S. Radie

 

 

 

 

Name:

Robert S. Radie

 

 

 

 

Title:

CEO

 

 

 

IROKO PHARMACEUTICALS INC.:

 

 

 

By:

/s Todd Smith

 

 

 

 

Name:

Todd Smith

 

 

 

 

Title:

CEO

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Registration Rights Joinder

 

--------------------------------------------------------------------------------